DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group III, Claims 8-15, in the reply filed on 01-18-21 is acknowledged.
Claims 1-7 are withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the important feature of “the colloid layer is disposed between the lamination area of the flexible circuit board and the non-lamination area of the display panel” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Notes: None of the figure in the application show the important feature, e.g. figures 1 and 4 clearly show the colloid is disposed between the lamination area of the flexible circuit board and the lamination area of the display panel; and in figure 5, the area of display panel 5 under colloid layer 6, also would be “lamination area”, since where the flexible circuit board 4, the colloid layer 6 and the display panel 5 are laminated; clearly the non-lamination area of the display panel 5 would be beyond the left and right edges of the colloid layer 6.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8-15 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

	1) Since the colloid layer laminated between the flexible circuit board and the display panel is an anisotropic adhesive, area with the anisotropic adhesive laminated between the flexible circuit board and the display panel is “lamination area”.
2) In claim 8 the area, where there are the flexible circuit board, the anisotropic adhesive, and the display panel laminated, called a “non-lamination area” of the display panel is contradicted to the “laminated”; and which contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
3) Also see Objection of Drawings above.
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 8-15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 8 recites the limitation of "wherein the laminated area is disposed opposite to the lamination area”, “the laminated area and the lamination area are configured to ……”, and “the laminated area and/or the lamination area comprises ……” as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
of the flexible circuit board is disposed opposite to the lamination area of the display panel, the laminated area of the flexible circuit board and the lamination area of the display panel are configured to ……”, and “the laminated area of the flexible circuit board and/or the lamination area of the display panel comprises……”.  

Rejection Set I:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US20070284135).
Re Claim 8, Matsui show and disclose
A display module, comprising 
a flexible circuit board (101, fig. 1), a substrate (202, fig. 1) and a colloid layer (30, fig. 1);
Matsui disclosed claimed invention except for the substrate being a display panel, since Matsui discloses the substrate 202 is a printed circuit board ([0031], and fig. 1 and 4), therefore, it would have been obvious to one having ordinary skill in the art to use the printed circuit board as a display panel, in order 
Matsui further disclose
 the flexible circuit board comprising a substrate layer (11, fig. 1), and the substrate layer having a lamination area (with adhesive 30, fig. 1 and 4) and a non-lamination area (without adhesive 30, fig. 1 and 4); 
the display panel comprising a substrate (of 202, fig. 1) having a laminated area (with adhesive 30, fig. 1 and 4) and a non-laminated area (without adhesive 30, fig,. 1 and 4), wherein the laminated area of the flexible circuit board is disposed opposite to the lamination area of the display panel (fig. 1 and 4), and the laminated area of the flexible circuit board and the lamination area of the display panel are configured to laminate and connect the display panel and the flexible circuit board together (fig. 1 and 4); 
the colloid layer is disposed between the lamination area of the flexible circuit board and the non-lamination area of the display panel (fig. 1 and 4; also see Objection of Drawings and 112, 1st paragraph, Rejection above); 
the laminated area and/or the lamination area comprises a guiding structure(14, fig. 4), and the guiding structure is configured to guide a flow 

Rejection Set II:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuruoka et al. (US20160278210).
Re Claim 8, Tsuruoka show and disclose
A display module, comprising 
a flexible circuit board (30, fig. 1), a display panel (10 and 20, fig. 1) and a colloid layer (60, fig. 6A);
the flexible circuit board comprising a substrate layer (of 30, fig. 6A), and the substrate layer having a lamination area (with anisotropic conductive adhesive 60, fig. 6A) and a non-lamination area (without adhesive 60, fig. 6A); 

the colloid layer is disposed between the lamination area of the flexible circuit board and the non-lamination area of the display panel (fig. 6A; also see Objection of Drawings and 112, 1st paragraph, Rejection above); 
the laminated area of the flexible circuit board and/or the lamination area of the display panel comprises a guiding structure(110a, fig. 5A), and the guiding structure is configured to guide a flow direction of a liquid colloid (of 60, fig. 6A) in the colloid layer (fig. 6A; which enables a resin to flow into the through hole, will prevent the resin from escaping from between a substrate and the flexible circuit board, but will allow the resin to escape from the surface of the flexible circuit board through the through hole, [0006]) when the colloid layer is melted by heat (When the anisotropic conductive material provided between the insulating substrate and the flexible wiring substrate is caused to first flow by heat and pressure, [0006]; furthermore, this limitation is a product-by-process limitation, not structure limitation).
Re Claim 9, Tsuruoka show and disclose

Re Claim 10, Tsuruoka show and disclose
The display module as claimed in claim 9, wherein the guiding structure comprises a plurality of recesses (110a, fig. 5A), the recesses are disposed in the lamination area (fig. 6A), the recesses are alternately arranged with and spaced apart from the terminals (fig. 2-3), a width of each of the recesses is greater than a diameter of each of the charged particles (fig. 6A), a depth of each of the recesses is 0-200 µm (fig. 6A), and a length of each of the recesses is 0-1000 µm (fig. 6A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruoka et al. in view of Kitaoka et al. (US6261858).
Re Claim 11, Tsuruoka show and disclose
The display module as claimed in claim 10,
Tsuruoka does not disclose
wherein a width of each of the recesses is 3-10 µm.
Kitaoka teaches a device wherein
a width of each of the recesses is 3-10 µm (grooves 103 and clearance grooves 133 each having a width of about 5 .mu.m, [col. 20, line 63], fig. 25).
Therefore, it would have been obvious to one having ordinary skill in the art to use recesses with width about 5 .mu.m as taught by Kitaoka for the recess of Tsuruoka, in order to have variety design choice of sizes of the recesses for the electronic device; and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.   In re Rose, 105 USPQ 237 (CCPA 1955). 
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruoka et al. in view of Park et al. (US20140151714).
Re Claim 12-13, Tsuruoka show and disclose
The display module as claimed in claim 9, wherein the guiding structure further comprises a plurality of through holes (Tsuruoka disclosed the flow guiding structure could be a recess (110a, fig. 5A and 6A) or a through hole (enables a resin to flow into the through hole, will prevent the resin from escaping 
Tsuruoka does not disclose
a diameter of each of the through holes is greater than a diameter of each of the charged particles, and a spacing between two of the through holes adjacent to each other is 5-15 µm, and a diameter of each of the through holes is 3-10 µm.
Park teaches a device wherein
a diameter of each of the through holes is greater than a diameter of each of the charged particles, and a spacing between two of the through holes adjacent to each other is 5-15 µm, and a diameter of each of the through holes is 3-10 µm (Each hole has a diameter in a range of 5 .mu.m to 20 .mu.m, and an interval between adjacent holes is in a range of 5 .mu.m to 20 .mu.m., [0028]).
Therefore, it would have been obvious to one having ordinary skill in the art to use through holes with diameter and pitch as taught by park in the electronic device of Tsuruoka, in order to have variety design choice of sizes of the diameter and pitch of the through holes for the electronic device, and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.   In re Rose, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 14 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein the guiding structure further comprises a U-shaped recess, the U-shaped recess incompletely surrounds the conductive pads, and an opening of the U-shaped recess faces toward a display area of the display panel.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 14 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20040218798 US-20070087481 US-4467189 US-6329631 US-20090321920 US-20130229462 US-20060207720 US-20160143174 US-4032945 US-20160341988 US-20180090866 US-20180082971 US-20130264103 US-5688574 US-20060146262 US-20130021557 US-20030067014 US-20070202560 US-6214519 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848